Citation Nr: 0608186	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1968 to October 
1969 and from August 1978 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

As to other issues formerly in appellate status, a Board 
decision in January 2005 denied the veteran's appeal for 
service connection for a bilateral knee disability and 
remanded the claim for service connection for a bilateral 
foot disability (other than a skin disease of the feet) to 
the RO for further development.  November 2003 and September 
2005 RO decisions granted entitlement to service connection 
for dermatophytosis with tinea corporis and tinea pedis of 
the feet; and a low back disability, respectively.  As the 
veteran did not appeal the ratings or effective dates 
assigned, an issue relating to a skin disease of the feet or 
a low back disability is no longer on appeal.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for additional 
development.   VA will notify the veteran if further action 
is required on his part.


                                                           
REMAND

The Board remanded this appeal to the RO in January 2005 for 
additional development, to include affording the veteran a VA 
examination.  While the examination was accomplished, and the 
RO subsequently issued a supplemental statement of the case 
(SSOC), the SSOC addressed the question of whether a 
compensable rating for a skin disease of the feet rather than 
the issue that was remanded, the only issue that remains on 
appeal.  The RO's failure to issue a supplemental statement 
of the case addressing the issue of service connection for a 
bilateral foot disability is a procedural defect requiring 
remand.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2005), if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction for the necessary 
action.

The Board further notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal (according to Dingess/Hartman, 
supra), this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC/RO should also issue an 
appropriate supplemental statement of the 
case with regard to the issue of 
entitlement to service connection for a 
bilateral foot disability, which 
addresses the evidence received after the 
Board's January 2005 remand, and provide 
the veteran and his representative the 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).



 
 
 
 

